DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 14 October 2021. The references have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,163,059. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are the rewording of limitations as the current claim is the method equivalent of the system claim of ‘059.
	Claim 1 of the current application recites: A method for mapping an environment in which an autonomous device is located, the method comprising: receiving raw radar data at each of three radar receivers of the autonomous device, the three radar receivers being disposed in a noncollinear arrangement, and the raw radar data corresponding to a radar signal reflected by an object in the environment; estimating, using a processor in communication with the three radar receivers, respective peaks in the raw radar data received at each of the three radar receivers; determining, using the processor, a Doppler speed associated with the raw radar data; determining, using the processor, a direction of arrival (DOA) of the object based on the estimated peaks and the Doppler speed; and generating a reprojection map based on the DOA and the estimated respective peaks.
	The bolded sections of Claim 8 of ‘059 are considered to the obvious variants of the limitations above: A system for updating a map, the system comprising: a radar system including a transmitter and three spaced apart receivers disposed in a non-collinear arrangement, wherein the transmitter is configured to produce a radar chirp and each receiver is configured to receive raw radar data corresponding to a reflection of the radar chirp; a processor; and a memory, storing instructions which when executed by the processor causes the processor to: approximate a peak in the respective radar data from each of the spaced apart receivers; determine a phase difference between the respective peaks; determine a Doppler speed associated with the raw radar data; determine a direction of arrival based on the approximated peaks, the phase difference, and the Doppler speed; generate a reprojection map based on the DOA and the approximated peaks; and update a map using the reprojection map; wherein approximating the peak and determining the phase difference is performed with respect to a selected two of the three receivers.
	The terms approximate and estimate are equivalents.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinz (DE19910715).
	Referring to Claim 1, Heinz teaches receiving raw radar data at each of three radar receivers (Fig. 2 [0003]) of the autonomous device, the three radar receivers being disposed in a noncollinear arrangement (see Fig. 2), and the raw radar data corresponding to a radar signal reflected by an object (Fig. 2 10 and 20; [0003]) in the environment; estimating, using a processor in communication with the three radar receivers, respective peaks in the raw radar data received at each of the three radar receivers ([0013-0015]); determining, using the processor, a Doppler speed associated with the raw radar data ([0013-0015]); determining, using the processor, a direction of arrival (DOA) of the object based on the estimated peaks and the Doppler speed ([0013-0015]); and generating a reprojection map based on the DOA and the estimated respective peaks; [0016].
	Referring to Claim 2, Heinz teaches automatically selecting a direction of travel of the autonomous device based on the reprojection map; [0016] knowledge base for autonomous movement is built up.
	Referring to Claim 3, Heinz teaches updating a pre-existing map of the environment based on the reprojection map; [0016] map is permanently being updated during operation.
	Referring to Claim 8, Heinz teaches receiving, at a plurality of receivers of the robot, a radar signal reflected by a feature of the environment, wherein the plurality of receivers includes at least three receivers arranged noncollinearly; determining, using a processor in communication with the plurality of receivers, a Doppler speed associated with the reflected radar signal; calculating, using the processor, a direction of arrival (DOA) of the environmental feature based on the Doppler speed and respective peaks of the reflected radar signal received at each of the plurality of receivers; and updating a map of the environment based on the DOA and the reflected radar signal; see citations of Claim 1 above.
	Referring to Claim 9, Heinz teaches wherein updating the map comprises generating a reprojection map based on the DOA and the peaks of the reflected radar signal, and updating a pre-existing map based on the reprojection map; [0013-0016].
	Referring to Claim 10, Heinz teaches controlling movement of the robot within the environment based on the updated map; [0013-0016].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinz in view of Fukuda et al. (Fukuda, US PGPub 2012/0293359).
Referring to Claim 4, Heinz teaches the limitations of claim 4, but does not explicitly disclose nor limit determining relative phase information corresponding to at least a subset of the estimated peaks, wherein determining the DOA based on the estimated peaks and the Doppler speed includes determining the DOA based in part on the relative phase information.
	However, Fukuda teaches the determination of DOA using, peaks, phase difference and Doppler speed; [0030], [0146] and [0166].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Heinz with the processing parameters as taught by Fukuda so as to enhance direction accuracy.

Allowable Subject Matter
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 14, the prior art of record does not disclose nor suggest it be an obvious modification wherein the two radar receivers are spaced from each other by half a wavelength or less; determining, using a processor in communication with the two radar receivers, relative phase information corresponding to peaks in the raw radar data received at the two radar receivers; determining, using the processor, a Doppler speed associated with the raw radar data; determining, using the processor, a direction of arrival (DOA) associated with the object based on the Doppler speed, the relative phase information, and the peaks; and generating a reprojection map based on the DOA and the peaks.
Claims 15-20 are dependent on Claim 14 and are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 5-7 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/            Primary Examiner, Art Unit 3646